 AUTOPROD, INC.Autoprod, Inc. and Shopmen's Local Union No. 455,International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO andGerhard Maurer, Petitioner, and Shopmen'sLocal Uni9n No. 455, International Associationof Bridge, Structural and Ornamental IronWorkers, AFL-CIO. Cases 29-CA-7227 and29-RD-311November 5, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 29, 1981, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.The Respondent's flagrant misconduct, as evi-denced by the record in this proceeding, caps adecade of contumacy and flagrant disregard of itsemployees' rights under the Act during which theRespondent has flouted court-enforced orders ofthe Board and persistently ignored its statutory ob-ligations. The Board previously found that the Re-spondent sought to undermine the Union's 1972 or-ganizing campaign by engaging in unlawful interro-gations, making threats, and discriminatorily dis-charging two of the four principal employee orga-nizers. As part of the remedy, the Board imposed aGissel bargaining order.2Following enforcement of the Board's Order bythe Second Circuit in 1974,7 the Union made anabortive effort to negotiate a contract and the par-ties held a series of meetings. Contemporaneously,the Respondent granted unilateral wage increases,refused to provide requested information to theUnion which was relevant to its representativefunction, and finally terminated negotiations, uponi The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2201 NLRB 597 (1973).3 489 F.2d 752.the filing of a decertification petition, in the con-text of the above unfair labor practices which, theBoard found, could have reasonably been predictedto result in employee disaffection. Based on theforegoing, the Board concluded that the Respond-ent bargained in bad faith from the inception of ne-gotiations.4Thereafter, the parties bargained, reaching agree-ment on April 29, 1977, when President Joel Troppsigned a draft contract on behalf of the Respond-ent. This agreement, effective from January 1977through May 1979, provided for a reopener onwages and other economic issues on 30-day noticeprior to September I of each contract year.In July 1977, the Union requested bargainingpursuant to the reopener. The Respondent did notreply. The Union invoked the (interest) arbitrationclause of the contract. The Respondent, having re-pudiated the agreement, attempted unsuccessfullyto stay the arbitration and the court directed theparties to proceed. The Respondent's argument,both before the court and, later, the arbitrator, thatno agreement was in fact reached was found to bewithout merit. Specifically, the Respondent assert-ed that Tropp signed the draft agreement in orderthat it might then be reviewed by his counsel. Theaward, handed down on April 20, 1978, mandated,inter alia, a $1-an-hour across-the-board wage in-crease, effective that date, and payment by the Re-spondent into the Union's pension and welfarefunds, effective June 1, 1978. The Respondentbegan making payments into the funds in July1978, but admittedly each payment thereafter was"somewhat" late. Moreover, the Respondent failedto pay the required wage increases, as mandated,and the Union brought court action for confirma-tion of the award. The Respondent began paymentof the wage increases in December 1978, followingconfirmation.At that time, the Respondent was also in breachof its contractual obligation to increase vacationbenefits. Further, disputes concerning the Respond-ent's failure to make proper payments into the pen-sion and welfare funds and to pay employeesSchneider and Edwards the entire amount of theirretroactive wage increases remained unresolved. Inlate February or early March 1979, the Union re-quested certain payroll information relevant toissues raised in connection with these disputes and,on March 20, filed for arbitration. The Respondent,however, withheld the requested information untilimmediately after a second decertification election,which was held on May 4, only I week prior tothe scheduled arbitration.4 223 NLRB 773 (1976).265 NLRB No. 42331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the facts and for the reasons set forth in hisDecision, the Administrative Law Judge found thatthe Respondent violated Section 8(a)(1) of the Actat preelection dinner meetings by threatening em-ployees with loss of overtime and side jobs if theUnion won this second decertification election, andby promising improved pension benefits if it lost.5He also found that the Respondent engaged in vio-lative conduct by suggesting to employee Schnei-der that he need not comply with a subpena toappear at the May 1979 arbitration hearing.Further, the Administrative Law Judge foundthat the Respondent violated Section 8(a)(3) byfailing, for discriminatory reasons, to pay Schnei-der and Edwards the entire amount of their retro-active wage increases, as required by the April 20,1978, award.He also found that the Respondent violated Sec-tion 8(a)(5) by failing to fully implement the $1-an-hour across-the-board wage increase mandated bythe earlier arbitration award until a time wellwithin the 10(b) period; by similarly delaying therequired increase in vacation benefits and the pay-ments into the Union's pension and welfare funds;by failing to comply in timely fashion with theUnion's request for information required in theprosecution of the grievances mentioned above;and, further, by dealing directly with employees atthe preelection dinner meetings concerning theirpension and welfare benefits, in disregard of theUnion's representative status.Finally, based on the foregoing instances of mis-conduct, and in the light of the entire record in thisproceeding, the Administrative Law Judge foundthat the evidence pointed to an "overall repudi-ation of the collective-bargaining agreement" bythe Respondent and a "course of conduct designedto undermine the Union and to derogate its role asa bargaining representative."For these reasons, having sustained the Union'sobjections to the election, based on threatened lossof overtime and promised improvements in pensionand welfare benefits, he recommended that the de-certification petition be dismissed.In its exceptions to the Administrative LawJudge's Decision, the Respondent renews its in-credible arguments that President Tropp signed thedraft agreement only so that it could be "re-viewed" by his counsel, that the contract reopenerwas limited to wages only, and that the arbitrator'saward itself cast doubt as to whether the requiredwage increase amounted to $1 per hour or per day.While conceding that delays occurred in the pay-ment of wage increases, even after all collateral ef-forts to forestall payment had failed, the Respond-' Predictably, the Union lost this election.ent asserts merely that such delays were an "over-sight." The Respondent argues that its delay ingranting the increase in vacation benefits was like-wise an oversight and that the continuing delay inmaking payments into the Union's pension and wel-fare funds was not significant. Such arguments arepatently frivolous.In these circumstances, and in the light of theRespondent's long history of intransigence, weconclude that traditional forms of relief are inad-equate as a means of effectuating the policies of theAct and serving the public interest. Rather, wedeem it appropriate that the Respondent be re-quired to reimburse this Agency for the costswhich were wantonly and unnecessarily forcedupon it in the litigation of this proceeding, as ameans of restoring the status quo ante.6To this end,we shall order the Respondent to reimburse theBoard for its costs and expenses incurred in the in-vestigation, preparation, presentation, and conductof this proceeding, including salaries, witness fees,transcript and record costs, printing costs, travelexpenses and per diem, and such other reasonablecosts and expenses as are found appropriate.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Autoprod, Inc., New Hyde Park, New York, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Designate paragraph 2 as paragraph 1(1), andparagraph 3 as paragraph 2.2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Make whole the National Labor RelationsBoard for the reasonable costs and expenses in-curred by it in the investigation, preparation, pres-entation, and conduct of this proceeding, said sumsto include interest as set forth in the section of theAdministrative Law Judge's Decision entitled 'TheRemedy."'s6 J. P. Stevens & Co., Inc., 244 NLRB 407 (1979), enfd. 668 F.2d 767(4th Cir. 1982).7 See Tiidee Products, Inc., 194 NLRB 1234, 1236-37 (1972).See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Member Zimmerman regrets that Member Jenkins has seen fit in hispartial dissent to disparage the Board for adhering to its position regard-ing computation of the remedial interest rate. Having cited two whollyirrelevant cases to dramatize his point (Vaca v. Sipes, 386 U.S. 171 (1967),and N.L.R.B. v. Radio and Television Broadcast Engineers Local 1212. In-ternational Brotherhood of Electrical Workers. AFL-CIO [Columbia Broad-casting System], 364 U.S. 573 (1961)), Member Jenkins then concedes thatContinued332 AUTOPROD, INC.3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges vio-lations not expressly found.IT IS FURTHER ORDERED that the election inCase 29-RD-311 be, and it hereby is, set aside, andthat the petition in that case be, and it hereby is,dismissed.MEMBER JENKINS, dissenting in part:In Olympic Medical Corporation, 250 NLRB 146(1980), I proposed that we take several steps tokeep our interest rates on backpay more closelyaligned with the sharply fluctuating interest rateswhich those unlawfully discharged would have topay on funds borrowed to replace their lost wages.Such action was necessary to achieve an adequate"make whole" remedy and to avoid the windfallsand penalties, to both employees and employers,which a fixed rate causes. After several years of se-rious pressure caused by extreme changes in inter-est rates, the Board, including me, finally made abelated and inadequate effort to adjust to the newsituation by adopting the formula used by the In-ternal Revenue Service for interest on tax deficien-cies and refunds. Florida Steel Corporation, 231NLRB 651 (1977). Subsequent efforts to persuademy colleagues to move farther toward a closeralignment with market rates failed, leading to mydissent in Olympic Medical.The IRS formula there reaffirmed by the Boardseemed defective to me for three major reasons:First, that formula lagged 2 years behind actualchanges in interest rates, thus continuing the wind-fall-penalty effect of not using current rates; if rateswere rising, the creditor-employee suffered a penal-ty and the debtor-employer received a correspond-ing windfall; if rates were falling, the opposite wastrue; and if rates fluctuated widely but after 2 yearsended about where they started, either party couldbe victimized. The recent sudden drop in interestrates, which will penalize employers severely, dra-matizes the effects.Second, the IRS formula did not change the rateunless the market rate differed by at least 1 percentfrom the existing formula rate, another arbitrarystandard which distributed windfalls and penaltiescapriciously.Third, the IRS formula rate was only 90 percentof the market rate, a plainly arbitrary figure whichmade a "make whole" remedy impossible.the differences between himself and the Board have narrowed to thesingle issue of quarterly rate adjustments, and tacitly agrees that time hasdemonstrated the soundness of our adherence to the Internal RevenueService formula.Congress, in the Economic Recovery Tax Act of1981, effective January 1, 1982, has now correctedmost of these deficiencies. The IRS rate is now ad-justed annually instead of every 2 years. It is to be100 percent rather than 90 percent of the marketrate. And the adjustment is to be made eventhough the difference between the existing IRSrate and the market rate is less than I percent.Thus, most of the objections I set out in OlympicMedical have been met. One deficiency remains inthe IRS formula: Quarterly adjustments in the rate,which would take very little effort, would be muchmore desirable than annual adjustments. We shouldnow take this additional step to bring our remedymore nearly to "make whole." Our failure to do so,even after Congress has pointed the direction, re-flects the same inability to meet an issue which theSupreme Court, in Vaca v. Sipes, 386 U.S. 171, 183(1967), called our "tardy" action, or which thesame Court, in N.L.R.B. v. Radio and TelevisionBroadcast Engineers Local 1212, International Broth-erhood of Electrical Workers, AFL-CIO [ColumbiaBroadcasting System], 364 U.S. 573, found to be adereliction of our responsibility to decide jurisdic-tional disputes on their merits instead of examiningmerely contractual provisions and our prior ordersand certifications. Despite this, the battle has beenlargely won, and further dissents from our use ofthe IRS interest rate will, it is evident, have noeffect on my colleagues. Consequently, though Iremain persuaded we should do more, I shall nolonger say so routinely in each case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten employees with lossof overtime and side jobs if they continue tosupport Shopmen's Local Union No. 455, In-ternational Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, orany other labor organization.WE WILL NOT promise to increase pensionand welfare fund benefits provided employeeswithdraw their support and assistance for theUnion.333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise to recognize anotherunion or a grievance committee of the employ-ees if they vote to decertify the Union.WE WILL NOT advise employees that theyare not required to honor subpenas directingtheir attendance at arbitration hearings con-ducted under the grievance procedure of thecollective-bargaining agreement.WE WILL NOT refuse to pay retroactive payincreases due employees because of their sup-port for the Union or otherwise discriminateagainst such employees.WE WILL NOT refuse to recognize and bar-gain with the Union as the representative forpurposes of collective bargaining on behalf ofthe employees in the following appropriateunit:All production and maintenance employ-ees, including plant clerical employees, butexcluding office clerical employees, superin-tendents, independent maintenance contrac-tors, employees represented by other labororganizations, and all supervisors as definedin the Act.WE WILL NOT repudiate our obligationsunder any agreement entered into betweenAutoprod, Inc., and the Union and refuse tocomply with the terms and conditions pro-vided in such agreement.WE WILL NOT refuse and fail to pay wageincreases, vacation benefits, and pension andwelfare benefit payments provided in any col-lective-bargaining agreement between Auto-prod, Inc., and the Union, or set forth in anyarbitration award rendered pursuant to thegrievance procedure of such agreement.WE WILL NOT deal directly with our em-ployees and bypass their duly authorized col-lective-bargaining representative concerningconditions of employment.We will not refuse to furnish payroll recordsand other documents relevant to the process-ing of a grievance by the Union under thecontract.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL recognize and, upon request, bar-gain with the Union for our employees in theappropriate unit described above.WE WILL make whole William Schneiderand Al Edwards for any retroactive wages dueto them or any other losses because of our re-fusal to make such payments with interest.WE WILL make whole any other employeein the appropriate unit for any loss sustainedbecause of our failure to make timely pay-ments of wage increases due pursuant to an ar-bitration award, with interest.WE WILL compensate the Board, with inter-est, for its expenses in preparing for and inconducting this proceeding.AUTOPROD, INC.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This pro-ceeding was heard at Brooklyn, New York, on June 2, 3,and 4, 1980. Upon a charge filed and served on May 29,1979, by Shopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, herein called Local 455 or theUnion, the Regional Director for Region 29 issued acomplaint on July 31, 1979, alleging various violations ofSection 8(a)(l), (3), and (5) of the Act by Autoprod, Inc.,herein called Respondent or the Company.A petition in Case 29-RD-311 having been filed bythe Union on March 14, 1979, pursuant to a Stipulationfor Certification Upon Consent Election approved April3, 1979, an election by secret ballot was conducted onMay 4, 1979, among the employees in a stipulated appro-priate unit. The tally of ballots revealed that, of approxi-mately 14 eligible voters, 5 cast votes for, and 7 castvotes against, the Union and 2 ballots were challenged.The challenged ballots were not sufficient in number toaffect the results of the election. Thereafter, on May 10,1979, the Union filed timely objections to conduct affect-ing the results of the election. The Regional Director,having found the issues raised by the objections may bestbe resolved by a hearing, and that the Board may dismissthe petition if it found that Respondent had engaged inthe violations of Section 8(a)(5) as alleged in the com-plaint, issued an order consolidating these matters onAugust 27, 1979. Respondent filed an answer denying thecommission of any unfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheGeneral Counsel and Respondent submitted briefs whichhave been carefully considered. Upon the entire recordin the case, and from my observation of the witnessesand their demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYRespondent, a New York corporation, has an officeand place of business in New Hyde Park, New York,where it is engaged in the manufacture and sale of ma-chinery for the food processing industry. During theyear preceding the issuance of the complaint, Respond-ent purchased goods and materials valued in excess of334 AUTOPROD. INC.$50,000, of which goods and materials valued in excessof that sum were transported and delivered to its plantdirectly from States in the United States other than theState of New York.The complaint alleges, Respondent admits, and I findthat it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe relationship between the Union and Respondentgoes back to early 1972 when the Union engaged in anorganizational campaign of Respondent's employeeswhich numbered from 12 to 14. This campaign culminat-ed in a Board proceeding and order which found thatRespondent had engaged in violations of Section 8(a)(l),(3), and (5) of the Act, including coercive interrogationof employees, threatening employees with loss of bene-fits, and the discriminatory discharge of two of the em-ployees who were the principal organizers. Finally, find-ing that Respondent's unfair labor practices rendered im-possible a fair election, the Board ordered that the Com-pany recognize and bargain with the Union (201 NLRB597). In 1974 the Board's order was enforced by theUnited States Court of Appeals of for the Second Circuit(489 F.2d 752).Subsequent to the decision in that case, the parties' at-tempts to engage in bargaining resulted in a furtherBoard proceeding. In the second case, the Board foundthat Respondent had engaged in various violations ofSection 8(a)(5) of the Act, including bad-faith bargaining,unilateral changes in wages and conditions of employ-ment, and failing and refusing to comply with theUnion's request for information as to the addresses ofemployees in the bargaining unit. Finally, it was alsoheld that Respondent unlawfully terminated negotiationsfollowing the filing of a decertification petition and with-drew recognition from the Union. The Board determinedthat this withdrawal was in the context of Respondent'sunlawful conduct which could have reasonably been pre-dicted to cause employee disaffection (223 NLRB 773(1976)).B. FactsThe saga of the relationship between these parties con-tinued through arbitration and court proceedings leadingto the instant case. After the second Board order, theparties engaged in bargaining which resulted in the ex-ecution of a collective-bargaining agreement on April 29,1977, by Respondent, through its president, Joel S.Tropp. This agreement was by its terms effective fromJanuary 1, 1977, until May 31, 1979, and provided thatupon 30 day's written notice before September 1, 1977,and September 1, 1978, the Union may reopen for pur-poses of wages and other economic issues and that unre-solved issues could be submitted to arbitration.In July 1977 the Union wrote Respondent, requestingbargaining on the reopener. According to William Cola-vito, president of the Union, he had been previously un-successful in getting the Company to implement the con-tract and was not even certain whether it was paying theagreed rates of wages since he had no access to itsrecords. This was also true as to other provisions. In anycase the Company did not respond to his July request forbargaining on the re-opener and the Union then invokedthe arbitration provision of the contract. Thereupon Re-spondent went to court to stay the proceedings. Ulti-mately it did not succeed, and the court directed Re-spondent to proceed to the arbitration. Before both thecourt and the arbitrator Respondent first pleaded that ithad not even executed the contract. No merit was foundto this contention.A hearing was held before an arbitrator in March 1978after which an award was issued on April 20, 1978. Thearbitrator, finding that the collective- bargaining agree-ment had been validly executed, awarded an increase of$1 per hour for all employees effective as of the date ofthe award, and further directed that Respondent join theUnion's pension and welfare plans and commence pay-ment for its employees to the Union's funds effectiveJune 1, 1978. Respondent refused to put the award intoeffect despite letters from the Union and its attorney aswell as telephone calls. Indeed at the hearing Tropp tes-tified that he was unable to implement the awards at thetime. Further litigation in the New York State SupremeCourt ensued, and in November 1978 the Court issued itsdecision enforcing the arbitrator's award. Respondent fi-nally began payments to the funds in July 1978.In August it gave wage increases to its employeesbased on what was later determined to be an erroneousinterpretation of the arbitrator's award of a $1- per-hourincrease. Thus Respondent merely increased the mini-mum wage as provided in the contract by SI rather thangiving each employee S1 over the amount he was actual-ly receiving. As a result the increases varied from noth-ing to S1. In addition Respondent at that time refused tomake the wage increases retroactive to April 20, as pro-vided in the award, forcing the Union to bring action inthe State Court for confirmation of the award. In De-cember 1978, following the Court's enforcement, Re-spondent finally instituted the correct rates of pay asprovided in the arbitration award and made the retroac-tive payments which it had previously refused. Accord-ing to Colavito, Respondent was also behind in its pay-ments to the pension and welfare funds.The contract which was effective from the beginningof 1977 increased vacation benefits previously in effectby providing that employees with 3 or more years ofservice would receive I additional vacation day in thefourth year of service and I day for each year thereafterup to a maximum vacation of three weeks. It is uncontra-dicted that Respondent did not pay those employees whowere entitled to these additional days, nor did it givethem the additional time off. According to an employeewitness, Gabriel Sinagra, he only learned he was entitledto more vacation at the end of 1978, and Colavito testi-fied he did not become aware that employees were not335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiving this additional benefit until late 1979. In anyevent, it was not until December 27, 1979, that Respond-ent paid the employees who were entitled to these extradays.There were several problems with regard to the imple-mentation of the arbitrator's award increasing wages by$1 per hour effective April 20, 1978, as applied to certainindividual employees. Two employees, William Schnei-der and Albert Edwards, were hired in July 1978. Al-though Respondent gave Edwards the $1-per-hour in-crease as of August 16, and Schneider his increase as ofSeptember 7, neither one of these employees ever re-ceived the amount of increase to which he was entitledback to the date of his original hire. Two other employ-ees, Karl Melger and Thomas Nails were discharged onSeptember 22, 1978. Finally, after Colavito made anumber of requests to Respondent, these two employeesreceived the additional wages to which they were enti-tled at the end of March 1979.1In connection with a grievance filed by the Unionconcerning, among other things, Respondent's failure tomake correct payments to the various union funds, theUnion requested certain payroll records and informationfrom Respondent. According to Colavito, in about Octo-ber 1978 he received certain of these documents whichhe requested. Thereafter he also required the payrollrecords up to the end of December. This request wasmade, it is agreed, in late February or early March 1979.Despite repeated requests Respondent did not complywith these last payroll records needed by the Union, and,in the interim, the Union filed for arbitration relating tothese matters on March 20, 1979. Finally on May 4, afterthe close of the election, the Company turned over therequested records to the Union, only 1 week prior to thedate of the arbitration hearing.One of the issues involved in this arbitration waswhether Schneider and Edwards were entitled to retro-active pay, as noted above. Schneider testified thatTropp had approached him some weeks before the arbi-tration and told him that he and Edwards were going tolose the arbitration. According to Schneider, Tropp alsoindicated that another issue in the abritration had to dowith the rehiring of Nails and Melger, and that, if theUnion forced him to take back Melger, Schneider wouldbe laid off as he had been the last man hired. In addition,Schneider further testified that just prior to the date ofthe arbitration hearing, Tropp approached him in theshop and asked if he had received a subpoena, as hewanted to see it and show it to his attorney. Tropp toldhim that he wanted to see if there were some waySchneider could get out of going and whether the sub-poena did not have to be honored. Schneider replied thathe wanted to go to the arbitration.In his testimony Tropp did not allude to the subject ofwhether he had told Schneider that he and Edwardswere going to lose the arbitration and that, if he wereforced to take back Melger, Schneider would have to go.However he did address himself to the allegations withrespect to the subpoenas. Tropp stated that on May 18' These and other matters referred to above are uncontroverted and inmost instances a matter of documentary record.before the arbitration Schneider had asked to see him, sohe did talk to him in the shop at his machine. He assertsSchneider told him Colavito had called to inform him hewas going to receive the subpoena. Schneider askedTropp whether he would have to go to the arbitrationand also mentioned that he himself was not pushing it,rather it was the Union. Tropp said he would check withhis attorney and then went back to Schneider and toldhim he should appear at the hearing if he received thesubpoena and just tell the truth. This incident is one ofthe few matters as to which there is conflict in the testi-mony. I credit Schneider who testified in a straightfor-ward and forthright manner. Tropp conceded his affida-vit does not reflect that Schneider spoke to him about asubpoena, but refers only to Edwards in connection withthe arbitration. Yet Tropp admitted speaking many timesto Schneider about the arbitration. In view of these in-consistencies and the previous history of Respondent, Ido not credit Tropp's version of the subpoena matter.On March 14, 1979, a decertification petition was filed.Shortly thereafter Tropp held a series of dinners at Re-spondent's expense to which he invited all of the em-ployees in small groups. The following details concern-ing certain matters which were discussed by Tropp withthe employees at these dinners are based on the testimo-ny of Tropp himself. The principal topics related to theUnion's pension and welfare plan. Tropp had preparedhimself by obtaining from various carriers written pro-posals regarding these type of plans which were exhibit-ed to the employees along with the details of the unionplans. Basically Tropp told the employees that the prin-cipal problem was the cost to Respondent of the Union'splans. He indicated this to the employees in two ways.He told them, and by means of exhibiting the plans, thatfor the same money, the outside plans would confer agreat deal more in ultimate benefits, that is, the monthlypension payment each would eventually receive upon re-tirement. Each proposal showed the name of the employ-ee and the amount each would receive upon retirement.Although employee witnesses testified that Tropp orallymentioned to them that certain employees would receiveas much as $8,000 per month under one of these plansfor the same amount of money now being paid to theunion fund, Tropp denied stating it in that fashion. But itis clear from the record that such sum was written in thematerial passed around to the employees as the amountone of them, the youngest, would receive upon retire-ment. Tropp also discussed the plans from another pointof view, telling the employees that the same benefit asprovided in the union pension plans could be obtained bythe payment of a much smaller contribution than theCompany was presently making to the union fund. Inconnection with this, Tropp emphasized the need of Re-spondent to be competitive.Tropp complained to the employees about his cost forovertime work and side jobs2which was increased great-ly, he claimed, as a result of the provision of the unionplan. He said that the costs for the other plans he wasexhibiting were based on a flat 40-hour week, while theI Side jobs were additional work performed on piece rate basis.336 AUTOPROD, INC.union plan was based on the total amount of hoursworked including overtime. Since overtime was paid attime and a half, this greatly increased the amount of con-tribution that would be paid on the overtime thus addingconsiderably to his cost. He again stressed the need to becompetitive when bidding for jobs.Tropp conceded that in discussing the funds and planshe did not mention such features as portability or dentalcoverage, which were available under the union pensionand health plans but not in the alternatives he was pre-senting.Employees testified that Tropp characterized Local455 as a construction local many of whose memberswork only 8 months a year, which was a factor in driv-ing up the costs of the pension and welfare funds. Tropphimself stated that he told employees that the Union'sgeneral contract does not cover many machine buildingcompanies such as Respondent but that the major em-phasis was in structural steel and ornamental iron workshops. Colavito testified without contradiction that thevast majority of the Union's membership consisted ofemployees in shops such as Respondent, and were not inthe construction trades, although they may have workedin the manufacture of products used by constructioncompanies. In general, Tropp told the employees that theUnion's funds cost too much money and he asked themto decertify the Union.Employees Schneider and Sinagra both testified that,at the different dinners they attended, Tropp, in referringto the expenses of the union plans, commented that theunion delegates might be pocketing some of that moneyor that some of it went to pay for the salaries of unionofficials. Once more for the reasons stated above, I creditthe testimony of the employees as to these statementsmade by Tropp, who did not specifically deny these alle-gations in his testimony, but merely stated that he askedthe men to vote out the Union.3Tropp after being refreshed by his affidavit said thathe did tell the employees about the Union's attempts toobtain reinstatement of Nails and Melger who had beendischarged in September 1978. Tropp told them that theshop was a 12-man operation and, if the Union were ableto bring back these two people, then two others wouldhave to be let go. Tropp testified, however, that withinthe year before he made this statement, the Company didemploy 14. This was also found to be a fact in one of theprevious Board cases, and the tally of ballots in the de-certification election indicated 14 eligible voters.C. Discussions and Analysis1. The alleged violations of Section 8(a)(5) of theActThe principal issue here is whether the totality of Re-spondent's conduct gives rise to the conclusion that ithas repudiated the collective-bargaining agreement in3 Employee Simone and Maqwuine also testified at the hearing. Thelatter stated that he is now a foreman and has never been a unionmember. They both testified to what occurred at dinner meetings theyattended. I do not credit their testimony since they were both vague, hadpoor recollection, and testified in a guarded fashion, not even referring tomatters that Tropp himself conceded he had said and discussed.such a manner that the filing of the decertification peti-tion was almost inevitable, and the election was in effecttainted and was indeed the culmination of Respondent'sunfair labor practices and other activities. Viewed in thislight, the determination need not be based on the ques-tion as to whether this or that incident alleged to be vio-lative of the Act was indeed unlawful, or whether or notcertain allegations of illegality are barred by Section10(b) of the Act, but rather the overall effect of the con-duct insofar as it reveals an attitude and course by Re-spondent to circumvent or at least delay the performanceof its obligations. As I have previously indicated, thechronology of events is illustrative of the result.As pointed out there have been two bargaining ordersissued by the Board against this Respondent, the firstarising out of a typical Gissel-type situation, and thesecond involving violations of Section 8(a)(5) for bad-faith bargaining, withdrawal of recognition, and refusalto furnish information, among others. Failure of Re-spondent to recognize its bargaining continued even afterthe negotiation of a contract when it failed to admit evenhaving executed the contract despite the signature ofTropp on it. When the Union sought arbitration, Re-spondent went to the courts to block that procedure onthe grounds that there was no agreement. Finally afterlosing in the state court, the same issue was broughtbefore the arbitrator who found at the out-set that therewas a valid collective-bargaining agreement. Respondentthen failed to implement the terms of the arbitrator'saward, and even after the award was enforced in thecourts, it delayed putting the provisions of that awardinto effect.The arbitrator's award provided for a wage increaseretroactive to the date of the award, April 20, 1978. Re-spondent began giving the wage increases in August, ona partial basis, but not at all retroactively. The Board hasfound that the withholding of merit wage increases inthese circumstances violates Section 8(a)(1) and (5) ofthe Act.4Similarly the Board has held that discontinu-ance of pension and benefit fund contributions constitutesa violation of Section 8(a)(5) of the Act.5In the instantcase Respondent did not begin to make contributions tothe Union's pension and welfare funds until about 2months after the arbitration award, and payments werenot brought up to date until sometime early in 1979. Inthis contention as to both the salary increases and fundcontributions, Section 10(b) is of no avail to Respondent.The Board has held that "each failure to make the con-tractually required monthly benefit fund payments con-stituted a separate and distinct violation of Respondent'sbargaining obligation ...."6 Final payments on retro-active wage increases due to employees were not madeby Respondent until the end of December 1978, and latefund contributions carried into 1979, well within the10(b) period. In any case, the objective of this proceed-ing is not to seek payment of any wages due to employ-4 General Motors Acceptance Corp., 196 NLRB 137 (1972), enfd. 476F.2d 850 (Ist Cir. 1973).Peerless Roofing Co., Ltd., 247 NLRB 500 (1980).Farmingdale Iron Works Inc., 249 NLRB 98 (1980).337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees,7but rather to utilize this conduct of Respondent asground work for the issuance of a bargaining order.8Another violation of the same order is found in thefailure of Respondent to implement the vacation provi-sions of the contract which provided for additional daysof vacation beyond 2 weeks for employees with over 3years of employment. According to Respondent'srecords, payments to employees for vacation days run-ning for a period of almost 2 years were made on De-cember 27, 1979, so that this obligation was outstandingeven beyond the date of the issuance of the complaintherein. Clearly on the basis of the cases cited, this wasan additional violation of Section 8(a)(5) of the Act.It is alleged that by failing to furnish payroll recordsrequested by the Union in early March 1979 for theprocessing of a grievance relating to the administrationof the Union's pension and welfare funds, Respondentalso violated Section 8(a)(5) of the Act. These recordswere not furnished until May 4, a week before the arbi-tration hearing was scheduled. The General Counselcontends that the delay despite numerous requests consti-tutes a violation. Respondent admits the underlying factsbut relies on the fact that eventually it did give the 1979payroll records to the Union as sufficient compliancewith the request.It is well established that "wage and related informa-tion pertaining to employees in the bargaining unit,should upon request, be made available to the bargainingagent. ..."9 The Board has also held that delay and inattention to a matter relating to the collective-bargainingobligation might itself warrant a conclusion that a re-spondent violated the Act.l°In the instant situation ofneglect in furnishing information, Respondent exhibitedthe same characteristics as it did with the other mattersfound above to be violative of the Act. Thus, while theraise in pay rates, the additional vacation benefit, andpayments to the Union's pension and welfare funds allwere ultimately made, they were consummated aftermany months of delay all in disregard of the collective-bargaining agreement and Respondent's obligationsthereunder. Accordingly, I find that by failing to furnishthe requested information to the Union until just 1 weekprior to the scheduled arbitration hearing, Respondentviolated Section 8(a)(1) and (5) of the Act. 'In sum, the catalogue of events together with the spe-cific violations of Section 8(aX5), and independent viola-tions of Section 8(a)(Xl1) and (3) hereinafter found herein,points to overall repudiation of the collective- bargainingagreement by Respondent and a course of conduct de-signed to undermine the Union and to derogate its roleI Except Schneider and Edwards whose situation will be hereinafterdealt with.a In this respect, the doctrines of Spielberg Manufacturing Co., 112NLRB 1080 (1955), and Malrite of Wisconsin, Inc., 198 NLRB 241 (1972),are not applicable. As to the former, the issue of contract repudiation wasnot before the arbitrator but rather the issue of validity of the contract aswell as performance by Respondent of its obligation to adhere to certainterms of the agreement. As to the latter, Malrite is concerned with theenforcement of the arbitrator's award and, as noted, the payments re-quired of Respondent were ultimately received.9 Cowles Communications, Inc., 172 NLRB 1909 (1968).Lo DePalma Printing Co., 204 NLRB 31 (1973).l ' Ellsworth Sheet Metal. Inc., 232 NLRB 109 (1977).as bargaining representative. This, too, violates Section8(a)(5) of the Act.2. The alleged violations of Section 8(a)(1) of theActThe complaint alleges that during the course of thedinner meetings held by Tropp before the election, hethreatened employees with loss of overtime and sidejobs. I find merit to this allegation based on the testimo-ny of Respondent's witnesses. Tropp told the employeesthat overtime work was very expensive because of theadditional contributions the Company had to make to thepension and welfare plans. He further said he had toraise prices, the field is very competitive, and thereforethey may lose their edge. In his affidavit, submitted tothe Board agent prior to the issuance of the complaint,Tropp said the amount of work would be reduced foreverybody because he had to pay money into the fund.At the hearing he denied having said this. Tropp told theemployees that the funds were punitive, they cost toomuch money, he could not increase the business orgrow. Simone, an employee called by Respondent as awitness, said Tropp told them at the meeting that, if hehad to pay out a certain percentage in the overtime, hecould not afford to compete with other companies. Hesaid he would have to raise his prices too high and hecould not afford it. Tropp repeated that he could notafford the overtime, as it was too expensive. FinallySimone said Tropp stated they would not have overtimeexcept in certain cases when he really needed it. ErwinSchimkat, a part owner of Respondent, testified Tropptold the employees that overtime made them less com-petitive, and prices would have to be raised to cover it. Ifind by these statements Respondent was in effect threat-ening employees with loss of overtime and side jobsunless the Union were voted out, and thereby violatedSection 8(a)(l) of the Act.'2With respect to overtime, employee Sinagra testifiedthat during the dinner meeting he attended he mentionedhe was not getting enough overtime and side jobs norwere these benefits spread out among the employees.Sinagra stated Tropp said he could not do anything untilthe Union was out and then the Company wouldstraighten it all out. Sinagra further testified that a dayor two before the election Nardozza called him to theoffice and said he was surprised that he had raised thequestion of overtime with Tropp at the meeting. In histestimony, Tropp recalled that Sinagra raised the ques-tion of overtime with him. After being refreshed by hisaffidavit he stated that two other employees, DaSilvaand Melger, also asked about the disproportionateamount of overtime among the individuals in the shop.Tropp said he replied that he was not aware of this andwas surprised they were bringing it up at the meetingbut that he would check into it. The General Counsel al-leges that on the basis of Sinagra's testimony Tropppromised a benefit of equalizing overtime should theUnion be defeated. Absent any corroboration of Sina-" There is no probative evidence that Respondent violated the Act inthe same manner through statements of John Nardozza, production man-ager, as alleged in the complaint.338 AUTOPROD, INC.gra's testimony, noting that neither DaSilva nor Melgertestified at the hearing, and in view of the fact that thesubject matter was brought up by the employees, I findthe General Counsel has not sustained his burden andshall dismiss this allegation of unlawful promise of bene-fit. For the same reasons I shall dismiss the allegationthat by referring to the question of equalization of over-time, Respondent, through Tropp and Nardozza, en-gaged in unlawful solicitation of grievances, particularlyas the matter was brought up by the employees.As detailed above, Tropp discussed at length the unionpension and welfare plans at the dinner meetings justprior to the election, and also described several otherplans and presented them to the employees. This conductconstituted dealing directly with the employees andagain reveals a disregard for the Union's status as bar-gaining representative, thereby further violating Section8(aXI) and (5) of the Act. In addition the manner inwhich Respondent's alternative plans were presented tothe employees together with Tropp's disparagement ofthe Union is tantamount to promising the benefits im-proved of pension and welfare plans should they voteout the Union, again in violation of Section 8(aXl) of theAct.The complaint alleges that Respondent violated Sec-tion 8(aXl) by the conduct of Tropp in offering, at oneof the dinner meetings, to tell employees the name of alabor organization which would benefit them in order toinduce them from supporting the Union. Schneider testi-fied that, at the meeting he attended, Tropp told the em-ployees they could get another union, mentioning thename of the Machinist Union. This is not corroboratedby any of the other witnesses of the General Counsel.On the other hand Tropp, while admitting he urged em-ployees to vote against the Union, and told them that 1hour after the election, they can get a new union, deniedmentioning the name of any union and said there was nosuch discussion. Schimkat, his partner, also said Tropptold employees they were free to get any other union,but he did not mention the Machinists. I find thereforethat the General Counsel has not sustained his burden inshowing that Respondent violated the Act by offeringemployees the name of another union.On the other hand, Schimkat testified that Tropp notonly said that the employees were free to bring in anyunion, but also said the Company could deal with em-ployees directly on grievances if there were no union.Maquine, then an employee and now a foreman, testifiedthat Tropp told the employees they had a right to formtheir own union, and Tropp similarly testified. In theoverall context of this case, considering the violations al-ready found, a suggestion to employees, prior to an elec-tion, that grievances could be handled by direct negotia-tions or by formation of their union, strongly hints ofpromises of benefits should the employees vote out theincumbent union and deal directly with Respondent. Bythis conduct the Company further violated Section8(aXl) of the Act.Finally the complaint alleges that Respondent violatedSection 8(aXI) of the Act by advising employees thatthey are not required to honor subpoenas served by theUnion with respect to scheduled arbitration proceedings.The facts are fully set forth above and I have creditedthe version of the incident testified to by Schneider.Therefore I find that, by Tropp's statements that the sub-poena need not be honored, Respondent further violatedSection 8(aX ) of the Act. '33. The alleged violation of Section 8(aX3) of theActThe complaint alleges that Respondent violated Sec-tion 8(aX3) by its failure to have paid two employees,Schneider, referred to above, and Al Edwards, the retro-active wages due them under the arbitration award effec-tive April 20, 1978. It also alleges this failure to be anadditional violation of Section 8(aXS) of the Act. Schnei-der and Edwards were both employed in July 1978, at arate of S5.75, the lowest starting rate under the contract,and $5.80, respectively. These rates of course were in-creased by $1 pursuant to the arbitration award, and,clearly, if Respondent had implemented the award imme-diately, their starting rates would have been that muchhigher. According to the payroll records, Edwards re-ceived his S1 increase in August and Schneider in Sep-tember. No employees received the retroactive paymentsas of April at that time. However, the Employer'srecords reveal that the retroactive payments due to theemployees were made in December together with finaladjustments in the rates of some employees. Two em-ployees, Melger and Nails, had been discharged in Sep-tember, and their retroactive payments were received inMarch 1979. Thus, Schneider and Edwards were theonly employees who never obtained any retroactivity,and the General Counsel seeks reimbursement of theamount due them under the arbitrator's award from thedate of hire until the day each received the $1 increase,which, it is alleged, was unlawfully withheld in violationof Section 8(aX3) and (5) of the Act.In contending that this refusal violated Section 8(aX3),the General Counsel relies on several items. Thus I havealready found that Respondent violated Section 8(aXl)when Tropp asked Schneider whether he received a sub-poena and could avoid appearing at the arbitration. Inaddition Schneider testified that the same time that thesubpoena subject was brought up, Tropp told him that ifthe Union forced the Company to take back Melger(who had been discharged in September and concerningwhich the arbitration was going to be held), then Schnei-der would be laid off because he was the last man hired.Tropp stated that this was because the shop was a 12-man shop and admitted repeating this statement to theemployees at the dinner meetings. However, this numberis not entirely correct since a document supplied by Re-spondent, in evidence (G.C. Exh. 14), indicates that atleast from the time of the hiring of Schneider and Ed-wards in 1978 until the discharges of Melger and Nails in" Mohican Millr Inc. 238 NLRB 1242 (1978). 1 do not agree with Re-spondent's contention that this case is limited to a situation where a re-spondent harsses an employee for attending a hearing. Actually theBoard approved violations found by the Administrative Law Judge whodetermined that the company therein violated Sec. 8(·a1) of the Act bytelling an employee he need not to go to the hearing. and also harassinghim thereafter when he attended. The finding was made in the disjunc-tive.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 1978 there were 14 employees. Moreover,Tropp conceded in his testimony that Schneider andMelger were in different work classifications. Conceiv-ably, Schneider or Edwards would not lose their jobs ifMelger or Nails were reinstated. Tropp also testified thathe had spoken to Schneider in 1979 a number of timesconcerning the arbitration. At one time he told Schnei-der that he and another employee were in the same boatand they were going to lose the arbitration.There is clearly no merit to Respondent's contentionthat it did not make the retroactive wage payments toSchneider and Edwards because they were not employ-ees at the time of the arbitration award. As noted theywould have received the correct rate if Respondent hadimplemented the award. In view of the fact that Re-spondent made the retroactive payments to all employ-ees, even including the discharge of Melger and Nails,the failure to pay Schneider and Edwards was discrimin-atorily motivated, noting the 8(aX)( violations foundwith regard to Schneider and, further, that Tropp admitsalso having spoken to Edwards about the subpoena.Finally, Respondent contends that the claim of Schnei-der and Edwards to the retroactive backpay is barred bySection 10(b) of the Act. Indeed the liability exists onlyduring a brief. period between the dates of their hires inJuly, August, and September when they received their$1 increases. The contention has surface appeal since thiswas more than 6 months prior to the filing of the charge.However it must be remembered that all employees hadthe same claim for retroactive pay increases from thedate of the arbitrator's award and no one received thatmoney until the end of December 1978. Schneider andEdwards could rightly assume that they were going tobe paid at the same time. Not receiving that money theypressed their claim, now within the 10(b) period, throughthe Union. Indeed Nails and Melger received their back-pay in March 1979, indicating that Respondent still rec-ognized its obligation to pay the retroactive backpay. Ifind, in the overall view of the case, that the discrimina-tion against Schneider and Edwards occurred in thelatter part of December 1978 when Respondent failed topay them at the time it paid the other employees, and re-peated this discrimination when Melger and Nails werepaid. Therefore, I find Respondent violated Section8(a)(l) and (3) of the Act by refusing to make the retro-active payments to Schneider and Edwards.I have found above that Respondent repudiated thecontract in violation of Section 8(a)(5) of the Act whenit failed to implement the wage increases and the retroac-tive backpay payments, within the 10(b) period, to all theemployees. The Board has held that discontinuance ofcontract wage payments by an employer constitutes a re-fusal to bargain and the failure to meet each paymentconstitutes an illegal act, and tolls the application of Sec-tion 10(b).14 Thus, Respondent's refusal to make thebackpay payments due Schneider and Edwards under thearbitration award through the collective-bargainingagreement continued to the filing of the charge herein1" Wayne Electric, Inc., 226 NLRB 409 (1976); Nu-Car Carriers. Inc.,187 NLRB 850 (1971).and constituted an unlawful ongoing refusal, and therebyRespondent further violated Section 8(a)(5) of the Act.IV. THE OBJECTIONS IN THE REPRESENTATION CASEThe Union timely filed objections to conduct affectingthe outcome of the election. After investigation, the Re-gional Director ordered a hearing on these objectionsand consolidated that matter with the hearing on theunfair labor practice charges. I have found extensive vio-lations of Section 8(a)(l), (3), and (5) of the Act, includ-ing threats of loss of overtime, promises of increasedpension and welfare benefits, and various other violationsof Section 8(a)(l) occurring just before election. More-over, I have also found violations of Section 8(a)(5) ofthe Act by Respondent's refusal to furnish informationrequested by the Union and, indeed, continuing repudi-ation of the collective-bargaining agreement. These vio-lations were coextensive with the objections consolidatedherein. The Board has stated that "conduct of this naturewhich is violative of Section 8(a)(l) is, a fortiori, conductwhich interferes with the exercise of a free and untram-melled choice in an election." Playskool ManufacturingCompany, 140 NLRB 1417 (1963). This is so "becausethe test of conduct which may interfere with the 'labora-tory conditions' for an election is considerably more re-strictive than the test of conduct which amounts to inter-ference, restraint or coercion which violates Section8(a)(1)." Dal-Tex Optical Company, Inc., 137 NLRB 1782(1962). I find, therefore, that Respondent did engage inconduct interfering with the election and the Union's ob-jections thereto are sustained.However, in view of the numerous unfair labor prac-tices, particularly the repeated repudiation of the collec-tive-bargaining agreement and other violations of Section8(a)(5) which were designed to undermine the Union andled inevitably to the filing of the decertification petition,I find that the petition should be dismissed. As the courtstated in N.L.R.B. v. Big Three Industries, Inc., 497 F.2d43 (5th Cir. 1974): "It would be particularly anomalous,and disruptive of industrial peace, to allow the employ-er's wrongful refusal to bargain in good faith to dissipatethe Union's strength, and then to require a new electionwhich 'would not be likely to demonstrate the employ-ees' true, undistorted desires,' NLRB v. Gissel PackingCo., 395 U.S. 575 (1969), since employee dissaffectionwith the Union in such cases is in all likelihood prompt-ed by the employer-induced failure to achieve desired re-sults at the bargaining table." Accordingly, I shall rec-ommend that the representation proceeding be dismissed.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.340 AUTOPROD, INC.VI. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent engaged in extensiveviolations of Section 8(a)(5) of the Act by failing to im-plement the collective-bargaining agreement, and refus-ing to abide by various provisions such as wage rates,payments to union pension and welfare funds, paying forvacation benefits, and engaging in conduct tantamount torepudiation of the collective-bargaining agreement andits obligations thereunder, I shall recommend that Re-spondent be ordered to recognize and bargain with theUnion in the unit found appropriate herein.As it has been found that William Schneider andAlbert Edwards were not paid a wage increase retroac-tively in accordance with an arbitration award, in viola-tion of Section 8(a)(3) and (5) of the Act, I shall recom-mend that Respondent be ordered to make them wholefor any loss of earnings they may have sustained, withinterest to be computed in the manner set forth in FloridaSteel Corporation, 231 NLRB 651 (1977). While therecord is not entirely clear, it appears that, as a result ofRespondent's failure to implement the arbitration awardin a timely fashion, merit increases which Respondentgranted to some employees on September 7, 1978, mayhave been subsumed in the $1 overall wage increase di-rected by the arbitrator. In such cases, Respondent shalllikewise make those effected employees whole with in-terest.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Threatening employees with loss of overtime andside jobs should they continue to support the Union.(b) Promising increases in pension and welfare benefitsif employees did not select the Union as their representa-tive.(c) Promising recognition of another labor organiza-tion or grievance committee of employees to induce em-ployees to refrain from remaining members of and assist-ing the Union.(d) Advising employees that they are not required tohonor subpoenas to appear at arbitration proceedings.4. Respondent violated Section 8(aX3) of the Act byrefusing, discriminatorily, to pay retroactive wages dueto William Schneider and Al Edwards, because of their'ivities in behalf of the Union.5. All production and maintenance employees, includ-ing plant clerical employees, employed at Respondent'sNew Hyde Park plant, excluding office clerical employ-ees, superintendents, independent maintenance contrac-tors, employees represented by labor organizations otherthan the Union, and all supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct. 1'6. At all times material herein the Union has been theduly designated bargaining representative within themeaning of Section 9(a) of the Act of Respondent's em-ployees employed in the bargaining unit described above.7. Respondent violated Section 8(aX5) of the Act by:(a) Refusing at various times since November 29, 1978,to abide by and implement the terms of the current col-lective-bargaining agreement and repudiating its obliga-tions thereunder.(b) Refusing from November 29 until late December1978 to grant certain employees wage increases and ret-roactive wages due them pursuant to an arbitrationaward rendered under the contract, and by refusing topay other employees said wage increases and retroactivepayments from November 29, 1978, until April 1979.(c) Refusing to grant certain vacation benefits untilDecember 1979 to employees pursuant to the collective-bargaining agreement.(d) Failing and refusing to make prompt and properpayments to the Union's pension and welfare funds pur-suant to the collective-bargaining agreement and arbitra-tion award.(e) Bargaining directly with employees in such amanner as to undermine the status of a duly designatedcollective-bargaining agent.(f) Failing and refusing from early March 1979 untilMay 4, 1979, to furnish to the Union payroll records re-lating to the administration of the union pension and wel-fare funds, to be utilized in the processing of a grievancefiled by the Union.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER' 6The Respondent, Autoprod Inc., New Hyde Park,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening employees with loss of overtime andside jobs if they select the Union to continue as their col-lective-bargaining representative.(b) Promising increased benefits with respect to pen-sion and welfare funds if they vote to decertify theUnion as their collective-bargaining representative.(c) Promising to recognize another union or a griev-ance committee of employees if they vote to decertifythe Union.'5 The complaint alleges, the answer admits, and I find the above-de-scribed unit to be appropriate.'6ln the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Advising employees that they are not required tohonor subpoenas served upon them for their attendanceat arbitration hearings.(e) Discriminating against employees, by withholdingretroactive wage increases due them pursuant to an arbi-tration award, because of their continued adherence tothe Union.(f) Refusing to abide by the terms of a duly executedcollective-bargaining agreement and repudiating its obli-gations thereunder.(g) Refusing to timely implement wage increases pur-suant to an arbitration award rendered in accordancewith procedures established by the collective- bargainingagreement.(h) Refusing to award employees additional vacationbenefits granted in the said collective-bargaining agree-ment.(i) Refusing to make proper and prompt payments tothe Union's pension and welfare funds in accordancewith the provisions of the collective-bargaining agree-ment and the said arbitration award.(j) Bargaining directly with employees in such amanner as to undermine the status of a duly designatedcollective-bargaining agent.(k) Refusing to furnish to the Union payroll recordsand information requested for the purpose of processinga grievance under the contract.2. In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedto them in Section 7 of the Act. '73. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole William Schneider and Al Edwardsfor any loss of retroactive wages they have suffered byreason of the discrimination practiced against them andfound herein, in the manner described above in the sec-tion entitled "Remedy."17 In this connection, notice is taken of the two prior Board ordersinvolving violations of Sec. 8(aX5) of the Act referred to above.(b) Make whole any other unit employees who mayhave sustained losses in wages by reason of the unlawful-ly delayed payment of wage increases due them.(c) Recognize and, upon request, bargain collectivelywith the Union herein as the exclusive bargaining repre-sentative of all of Respondent's production and mainte-nance employees, including plant clerical employees, em-ployed at its New Hyde Park plant, excluding officeclerical employees, superintendent maintenance contrac-tors, employees represented by other labor organizations,and all supervisors as defined in the Act.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records, and reports, and all otherrecords necessary to analyze the amount of backpay due.(e) Post at its New Hyde Park plant copies of the at-tached notice marked "Appendix." ' Copies of saidnotice on forms provided by the Regional Director forRegion 29, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notice is not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO FURTHER ORDERED that the complaint bedismissed with respect to allegations not specificallyfound to be violative of the Act.IT IS ALSO FURTHER ORDERED that the election in Case29-RD-311 be set aside, and that the petition therein bedismissed.'s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Punu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."342